Citation Nr: 1015330	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1940 to March 
1945.  The appellant claims as his surviving spouse. 

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2003 decision rendered 
by the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case was remanded by the Board in July 2007 and June 
2009 for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 1970.  The immediate cause of 
death was coronary occlusion and arteriosclerotic heart 
disease.  

2.  At the time of death, the Veteran was service connected 
for anxiety reaction with depressive features.  

3.  The evidence is sufficient to establish that a service-
connected disability contributed substantially or materially 
to the cause of the Veteran's death.



CONCLUSION OF LAW

A disability incurred in service contributed substantially to 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in May 2002 and January 2007. However, in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the United States Court 
of Appeals for Veterans Claims (Court) held, inter alia, that 
in the context of a claim for service connection for the 
cause of a veteran's death for the purpose of Dependency and 
Indemnity Compensation (DIC) benefits, the VCAA notice must 
include: (1) a statement of the disabilities, if any, for 
which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected disability; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disability not yet service connected. Hupp, 21 
Vet. App. at 352-53.  The Board finds that the letters did 
not afford the appellant such notice.

However, the Board finds that based on the statements in the 
record it is clear that the appellant was aware of the 
requirements needed to support a DIC claim and that she had 
actual knowledge.  The U.S. Court of Appeals for the Federal 
Circuit has held that, if a claimant can demonstrate error in 
VCAA notice, such error should be presumed to be prejudicial.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007).  Here, the appellant indicated 
at the June 2007 hearing that she was aware of the Veteran's 
service connected disability.  The appellant's representative 
also reiterated that the Veteran was service connected for an 
anxiety disorder with depressive features.  At the hearing, 
the VLJ informed the appellant that he would be looking for 
when the Veteran died, the cause of death and the best 
evidence the appellant could submit would be a statement from 
a medical professional who is aware of either psychiatric or 
cardiac pathology who will say that he or she thinks that in 
the Veteran's case there was a relationship between his 
multi-year history of anxiety disorder and his eventual cause 
of death.  In light of the above, the Board finds that the 
appellant had actual knowledge of the requirements necessary 
to support her claim.  Although the appellant received 
inadequate preadjudicatory notice, the record reflects that 
she was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, an appropriate opinion 
has been rendered and available service records have been 
obtained.  We also note that the VA opinion was adequate.  
The examiner reviewed the history, established clinical 
findings and presented reasons for the opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained or 
requested.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claim. 


Factual Findings

Service treatment records reveal that in March 1945 
psychoneurosis, anxiety neurosis was diagnosed.  The medical 
report stated that the Veteran's psychiatric features were 
anxiety and tension of a service disabling degree in a 
previously acceptably adjusted individual, following 
prolonged operational stress.  The Veteran was deemed unfit 
for service.  It was recommended that he be discharged.  

Physical examination in April 1948 revealed normal 
cardiovascular system.  Anxiety reaction, chronic, moderate 
was diagnosed.  In a July 1964 discharge summary, it was 
noted that the appellant was admitted June 30, 1964, 
readmitted July 6, 1964 and again on July 27, 2964, the 
diagnosis was psychoneurotic depressive reaction.  A 
September 1964 neuropsychiatric examination diagnosed anxiety 
reaction, with depressive features, chronic, severe.  An 
October 1967 examination reported normal chest.  An October 
1967 neuropsychiatric examination diagnosed anxiety reaction, 
with depressive features, chronic, moderately severe.  A 
November 1969 examination revealed no radiographic 
abnormalities of significance and chest unchanged since July 
1968.  

In November 1969, a neuropsychiatric examination diagnosed 
anxiety reaction, with depressive features, chronic, 
moderately severe.  During this examination, it was noted 
that a company examination recently revealed an irregular 
pulse and high blood pressure.  The Veteran died in August 
1970.  The death certificate cited the immediate cause of 
death was coronary occlusion and arteriosclerotic heart 
disease.  

In December 2003, the appellant's representative related that 
review of the record disclosed that the Veteran was 
prescribed Thorazine and that, as indicated in several 
medical texts, such has side effects that include irregular 
heartbeat, high blood pressure, irregular bleeding and heart 
attack.  The representative related that with the 
aforementioned side effects it is as likely as not that the 
Veteran's death was a result of the medication used to treat 
his nervous condition.  

In a March 2004 statement, J.A.B., an epidemiologist and 
medical researcher, related that research over the past 
decade has confirmed that Vietnam combat veterans have had 
higher rates of postwar adjustment difficulties, medical 
morbidity, and mortality than non-combat veterans.  He 
further stated that when they examined the health status of 
Vietnam veterans in the community by PTSD status, they found 
that PTSD positive veterans had substantially higher rates of 
many major chronic diseases, including circulatory, nervous 
system, digestive, musculoskeletal and respiratory diseases.  
J.A.B. concluded that, given his findings, if a veteran has a 
long term history of PTSD, especially if concurrent with 
other major psychiatric disorders or inflammatory diseases, 
that the veteran has a very high risk for developing CVD, 
including coronary artery disease and myo cardial infarction.  

In a June 2007 email from M.M. to Dr. L.C., Dr. L.C noted 
that he was unaware of any literature connecting PTSD with 
cardiac problems.  Dr. L.C further noted that it is well 
known in persons with known cardiac disease and have 
experienced a heart attack already, they have reduced 
longevity if depressed or anxious.  

In December 2009 a VA compensation and pension opinion was 
rendered.  The VA examiner noted that he reviewed the entire 
claims file, including the articles of record and death 
certificate.  The VA examiner noted that he tried to find 
what medications, if any, the Veteran was taking at the time 
of death but it was highly uncertain exactly what the Veteran 
was taking, in what doses and for how long.  The VA examiner 
stated that in reviewing the articles of record, usually in 
either duplicate or triplicate within the file, what is 
significant in its absence is that none of them really are 
randomized trials, and they do not provide any detailed  
accounting, if any at all, of the relationship of the 
standard coronary risk factors which are identified above, 
plus the age and gender of the patient in cases where 
veterans were said to die earlier than anticipated and at a 
higher risk than would be anticipated if they had PTSD and/or 
any form of stress reaction.  The VA examiner opined that the 
relationship between PTSD and stress and the development of 
coronary artery disease is yet to be established.  He related 
that in most standard textbooks of cardiovascular disease up 
to the present time, stress and PTSD are not listed as risk 
factors.  However, he noted that such was not to say that 
they will not ultimately be established but as of date he did 
not see that there was evidence to establish an etiologic 
relationship between the development of coronary artery 
disease at any point in time and the presence of PTSD.  

The VA examiner discussed a study on veterans who died in the 
Korean War either on the battlefield or in POW camps in North 
Korea.  The examiner noted that in the Korean War study the 
fact that POWs had no significant CAD strongly suggests the 
stress which they are known to have endured as "guests" of 
the North Koreans did not provoke the development of CAD, 
whereas the soldiers dying on the battlefield had CAD and 
exposure to the usual coronary risk factors, particularly 
smoking.  
The VA examiner related that the well established risk 
factors of developing coronary artery disease include 
smoking, hypertension, diabetes mellitus, hyperlipidemia, 
male gender, advancing age and in rare cases coagulopathies.  

The VA examiner opined that it does not seem to him that 
there is any compelling evidence on which to relate PTSD or 
other stress disorders, such as is now understood, to the 
development of coronary artery disease as it is now 
understood.  Rather, the well recognized risk factors are 
almost overriding in terms of any other association with 
presumed risk factors in contributing to the development.  
Thus, the examiner opined that it was not as likely as not 
that PTSD/stress reaction (by whatever name) contributed in 
any way to the development of coronary artery disease in the 
Veteran.  

The appellant has submitted quotes discussing stress and the 
impact on the heart.  The appellant has also submitted 
articles titled, "Postwar Trauma Among Veterans May Lead to 
Heart Diseases;" "War Trauma Linked to Future Heart 
Problems;" a study titled, " Posttraumatic Stress Disorder 
and Physical Illness;" and a study titled, "Prospective 
Study of Posttraumatic Stress Disorder Symptoms and Coronary 
Heart Disease in the Normative Aging Study." 

Legal Criteria 

The veteran who had a service-connected disability that was 
the principal or contributory cause of his death, which 
occurred after December 31, 1956, may be eligible for VA 
death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  In order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  The 
debilitating effects of a service- connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Certain chronic diseases, such cardiovascular-renal disease 
and arteriosclerosis, may be service connected if increased 
or aggravated by service or manifested to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2009). 
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Analysis

The appellant has appealed the denial of service connection 
for the cause of death.  Specifically, the appellant 
maintains that the Veteran's service connected anxiety 
reaction disorder with depressive features contributed to his 
cardiac problems and his death.  After careful review of the 
record, the Board finds that service connection for cause of 
death is warranted.  

Initially, the Board notes that there is no showing that a 
service-connected disability established during the Veteran's 
lifetime was the principal cause of his death.  At the time 
of his death, the Veteran was service connected for anxiety 
reaction disorder with depressive features.  The death 
certificate cited the immediate cause of death as coronary 
occlusion and arteriosclerotic heart disease.  Anxiety 
reaction disorder with depressive features was not identified 
as a principal cause of death.  As such, the Board finds that 
service connection for cause of death is not warranted based 
on the finding that a service connected disability was the 
principal cause of death.  

Although the evidence does not show that a service connected 
disability was the principal cause of the Veteran's death, 
the Board finds that the evidence for and against the claim 
is in relative equipoise that the Veteran's service connected 
disability played a role in the events producing death.  The 
appellant contends that the Veteran's service connected 
anxiety reaction disorder with depressive features caused him 
to develop cardiac problems which led to his death.  After 
review of the evidence of record, the Board finds in the 
appellant's favor.  

The Board is mindful that the Veteran was diagnosed with 
anxiety reaction at that time of his death.  However, the RO 
has conceded that due to the changes in the names given to 
psychiatric conditions over the years, it is well accepted 
that the Veteran's diagnosis of anxiety reaction in 1945 
would now be considered PTSD.  The Board agrees.  

Here, the Board is presented with positive and negative 
evidence.  The positive evidence includes the appellant's 
contentions that the Veteran suffered from psychiatric 
problems since service and that such caused him to develop 
cardiac problems.  Also, the appellant's representative 
related that review of the record disclosed that the Veteran 
was prescribed Thorazine for his disability and that, as 
indicated in several medical texts, such has side effects 
that include irregular heartbeat, high blood pressure, 
irregular bleeding and heart attack.  The Board further notes 
that in a March 2004 statement, J.A.B. concluded that, given 
his findings, if a veteran has a long term history of PTSD, 
especially if concurrent with other major psychiatric 
disorders or inflammatory diseases, that the veteran has a 
very high risk for developing CVD, including coronary artery 
disease and myo cardial infarction.  The Board further notes 
that the appellant has submitted several articles which note 
a correlation between PTSD and heart problems.  

However, the Board has also been presented with negative 
evidence.  The Veteran separated from service in 1945 but 
physical examination in April 1948 revealed normal 
cardiovascular system.  A November 1969 examination revealed 
no radiographic abnormalities of significance and chest 
unchanged since July 1968.  Furthermore, the December 2009 VA 
examiner opined that it was not as likely as not that 
PTSD/stress reaction (by whatever name) contributed in any 
way to the development of coronary artery disease in the 
Veteran.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).  Here, we find that the evidence is in relative 
equipoise.  

In this regard, the Board notes that the record contains 
conflicting opinions regarding whether there is a 
relationship between PTSD and the development of cardiac 
problems.  In assessing the articles, the Board notes that 
the appellant has submitted numerous articles discussing PTSD 
and heart problems.  The articles note a correlation between 
the two.  In one particular article, it was noted that a 
veteran with a long history of PTSD has a very high risk for 
developing cardiovascular disease.  Another article noted a 
new study which documented a link between PTSD symptoms and 
future heart disease.  It noted that a new study suggested 
that veterans of World War II and Korea who had PTSD symptoms 
were at greater risk of heart attacks as they age.  As stated 
earlier, J.A.B. has further found that a veteran who has a 
long term history of PTSD has a very high risk for developing 
CVD.  Although the articles submitted by the appellant and 
the statement from J.A.B. relate a correlation between PTSD 
and heart problems, the articles and statement are not 
specific to the Veteran and the findings were not based on 
the Veteran's particular history and circumstances.  The 
Board notes that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, 
crucially, the articles and statement from J.A.B. are general 
in nature and do not specifically relate to the facts and 
circumstances surrounding this particular case.  

However, the Board is not wholly persuaded by the December 
2009 VA examiner's opinion which in sum fails to find a 
correlation between PTSD and cardiac problems in this 
particular Veteran.  In this regard, the Board notes that the 
VA examiner noted, in terms of establishing risk factors, 
there was the absence of information concerning whether or 
not the Veteran had hypertension, diabetes, hyperlipidemia, 
smoked, etc.  The examiner then went on to state that the 
issue he was asked to comment on was not what risk factors 
the Veteran had but whether or not there was a correlation 
between PTSD and heart disease.  The Board finds that the VA 
examiner was mistaken.  The Board notes that the VA examiner 
was asked to provide an opinion as to whether the Veteran's 
anxiety reaction (PTSD) contributed to his death to include 
any medications prescribed for the disability.  The examiner 
was told that he should state for the record whether such is 
likely, as likely as not, or not likely, and if there was no 
relationship between the Veteran's death and his service 
connected disability, that fact should be noted.  Although 
the main question presented to the examiner was whether the 
Veteran's anxiety reaction (PTSD) contributed to his death, 
the Board notes that a more detailed discussion of other risk 
factors that the Veteran had would have been beneficial 
because the presence of other risk factors which could have 
caused the Veteran's cardiac problems are significant in 
determining how much of a role, if any, that PTSD played in 
the development of his cardiac problems.  

The VA examiner opined that it does not seem to him that 
there is any compelling evidence on which to relate PTSD or 
other stress disorders, such as is now understood, to the 
development of coronary artery disease as it is now 
understood.  The Board notes that the VA examiner noted that 
the well recognized risk factors are almost overriding in 
terms of any other association with presumed risk factors in 
contributing to the development of coronary artery disease.  
Thus, the examiner opined that it was not as likely as not 
that PTSD/stress reaction (by whatever name) contributed in 
any way to the development of coronary artery disease in the 
Veteran.  The Board notes that the VA examiner's opinion 
appears to be against finding a link between PTSD and the 
development of coronary artery disease in the Veteran because 
the relationship between PTSD and stress and the development 
of coronary artery disease is yet to be established and that 
the well recognized risk factors are almost overriding in 
terms of any other association with presumed risk factors in 
contributing to the development.  However, the Board notes 
that the VA examiner did not attribute any other possible 
cause for the Veteran's development of cardiac problems.  The 
VA examiner reviewed the Veteran's medical history and 
actually noted the absence of information concerning whether 
or not the Veteran had hypertension, diabetes, 
hyperlipidemia, etc.  Although the VA examiner noted there 
were many risk factors that can contribute to cardiac 
problems, the VA examiner did not mention one as the possible 
cause of the Veteran's development of cardiac problems.  When 
discussing the articles of record, the VA examiner noted that 
they do not provide any detailed accounting, if any at all, 
of the relationship of the standard coronary risk factors 
which are identified above, plus the age and gender of the 
patient in cases where veterans were said to die earlier than 
anticipated and at a higher risk than would be anticipated if 
they had PTSD and/or any form of stress reaction.  Although 
the VA examiner noted that the articles failed to give 
detailed accounting of the relationship of the standard 
coronary risk factors, in essence neither did he.  Rather, 
the examiner rendered an opinion that there was no etiologic 
relationship between the Veteran's disability and his cardiac 
problems without a discussion of what other factors could 
have been or were the likely contributors to the Veteran's 
development of cardiac problems.  In light of the above, the 
Board finds the December 2009 VA examiner's opinion 
unpersuasive as to whether the Veteran's service connected 
disability contributed to his development of cardiac problems 
and ultimately his death.  

The Board is mindful of the documented psychiatric problems 
the Veteran encountered during and after service.  The Board 
finds that the evidence with respect to whether the Veteran's 
service connected psychiatric disability contributed to his 
death is in approximate balance, as there is no sound basis 
for choosing one medical opinion over the other.  As the 
weight of the evidence for and against the claim is in 
relative equipoise on the question of whether the Veteran's 
service-connected disability contributed to his cause of 
death, the Board will resolve such reasonable doubt in the 
appellant's favor.  With the resolution of reasonable doubt 
in the appellant's favor, the Board finds that service 
connection for cause of death is warranted.  

In reaching this determination, the Board notes that the VA 
published information in the Federal Register.  The study did 
find a statistically significant increased incidence of 
hypertension and chronic heart disease among World War II 
veterans with PTSD (odds ratio = 1.25 for hypertension and 
1.19 for chronic heart disease). The conclusion that PTSD may 
be associated with cardiovascular disorders is also supported 
by a 1997 study finding that Vietnam veterans diagnosed with 
PTSD had a significantly increased risk of circulatory 
disease many years after service. (Boscarino JA. Diseases 
among Men 20 Years after Exposure to Severe Stress: 
Implications for Clinical Research and Medical Care. 
Psychosom Med 1997; 59:605-14.) 69 FR 60083-01.  The Board 
notes that the favorable evidence at least has some support 
in a document placed in the Federal Register by VA. 

Lastly, the Secretary has determined that there is a 
relationship between POW status and the development of heart 
disease.  This tends to undermine the examiner's reasoning, 
even in this non-POW case.

Accordingly, the claim is granted.  







ORDER

Service connection for the cause of death is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


